      Case 2:20-cr-01020 Document 101 Filed on 03/19/21 in TXSD Page 1 of 2
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                    March 19, 2021
                         UNITED STATES DISTRICT COURT
                                                                                  Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA,  §
                           §
VS.                        § CRIMINAL ACTION NO. 2:20-CR-1020-1
                           §
CALVIN BRANDON,            §
                           §
      Defendant.           §
                           §
                           §
 MEMORANDUM OPINION AND ORDER OF DETENTION PENDING TRIAL

       A show cause hearing was held today in accordance with the Bail Reform Act, 18

U.S.C. § 3142(f) and 18 U.S.C. § 3148. Defendant was previously granted a bond after a

detention hearing was held on August 28, 2020. A petition for action on pretrial release

was filed on February 17, 2021 with the Court alleging that Defendant violated condition

7(g) of his bond conditions ordering that he must avoid all contact, direct or indirect, with

any person who is or may be a victim of witness in the investigation or prosecution,

including: any co-defendants, witnesses, or any potential victim in this case. Specifically,

the petition alleges facts as outlined in docket entry 73. The government presented the

testimony of Homeland Security Investigations Special Agent Eric Martinez and defense

counsel presented the testimony of U.S. Probation Officer Ernesto Ledesma.

       The following requires detention of the defendant pending trial in this case:

       (1) there is probable cause to believe that the Defendant has committed a new

Federal, State, or local crime while on release;


1/2
      Case 2:20-cr-01020 Document 101 Filed on 03/19/21 in TXSD Page 2 of 2




       (2) There is clear and convincing evidence that the Defendant has violated the

condition of release; and

       (3)    Defendant is unlikely to abide by any condition or combination of conditions

of release.

       The evidence against the Defendant meets the probable cause and clear and

convincing standards. The Defendant has attempted to tamper with the witnesses in this

case as alleged in the petition and has communicated directly with a co-defendant. He is a

poor candidate for bond. The Defendant’s bond is revoked and he is ORDERED to be

detained pending disposition in this case.

       The defendant is committed to the custody of the United States Marshal or his

designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending

appeal. The defendant shall be afforded a reasonable opportunity for private consultation

with defense counsel. On order of a court of the United States or on request of an attorney

for the Government, the person in charge of the corrections facility shall deliver the

defendant to the United States Marshal for the purpose of an appearance in connection with

a court proceeding.

       ORDERED on March 19, 2021.



                                                 ____________________________
                                                 Julie K. Hampton
                                                 United States Magistrate Judge

2/2
